Citation Nr: 0215772	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-32 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a 
facial injury.  

3.  Entitlement to service connection for residuals of an 
injury to the sinus cavities.  

4.  Entitlement to service connection for residuals of an 
injury to the jaw, to include teeth extraction.  

5.  Entitlement to service connection for bilateral total hip 
replacements.  

(The issue of entitlement to service connection for residuals 
of a left eye injury will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues on appeal were originally before the Board in May 1998 
at which time they were remanded for additional evidentiary 
development.  

The Board is undertaking additional development on the issue 
of service connection for residuals of a left eye injury, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran does not suffer from a back disability 
related to his active duty service.  

2.  The veteran does not suffer from a facial disability 
related to his active duty service.  

3.  The veteran does not suffer from a sinus cavity 
disability related to his active duty service.  

4.  The veteran does not suffer from a jaw disability, to 
include teeth extraction, related to his active duty service.  

5.  The veteran does not suffer from a bilateral hip 
disability related to his active duty service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A facial disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  A sinus cavity disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  A jaw disability, to include teeth extraction, was not 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

5.  A bilateral hip disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes some service medical records, VA 
and private clinical records and correspondence from the 
veteran.  The majority of the veteran's service medical 
records could not be found despite several attempts to obtain 
the same.  Each attempt was met with an affirmative answer 
that the requested records could not be found.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  

Moreover, in June 2001 and September 2002 letters, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the claimed 
disabilities.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

It appears from the record that the veteran's original claims 
file has been lost and the claims file rebuilt.  The only 
service medical records associated with the claims files are 
reports of entrance examinations conducted within one year of 
the veteran's entry into active duty.  There were no 
complaints of, diagnosis of or treatment for any of the 
disabilities claimed on appeal.  

The service personnel records do not indicate that the 
veteran participated in combat and he has not alleged such 
participation.  

An October 1956 letter from the Naval Records Management 
Center indicated that there was in existence a November 12, 
1954 clinical record of treatment for a left eye injury.  It 
was noted that record was forwarded to VA in October 1956.  
The record was from Tippler Army Hospital.  

The veteran was hospitalized at a private facility from 
October to November of 1987.  The principal final diagnosis 
was major depression.  The veteran did not complain of and 
was not treated for any of the disabilities claimed on 
appeal.  Dementia was also noted.  A separate record dated in 
October 1987 includes the notation that the veteran reported 
a remote history of a severe head injury.  

In January 1989, the veteran sought treatment from a private 
physician for tooth pain after biting down on a nut.  

A private hospitalization record dated in September 1989 
reveals that the veteran was complaining of a neck injury, 
numbness in the left leg and headaches which occurred after a 
motor vehicle accident.  The diagnosis was cervical strain.  

A November 1994 private medical record includes the notation 
that the veteran had a history of back problems 4 to 5 years 
prior which occurred after an auto accident.  

A November 1994 X-ray of the lumbar spine revealed slight 
scoliosis and mild hypertrophic spondylosis.  A MRI of the 
lumbar spine revealed a lateral disc herniation at L4-L5 and 
hypertrophic spondylosis.  

An August 1995 VA clinical record notes the presence of back 
and posterior leg pain which had been present for 
approximately one year.  

A November 1995 private clinical record includes the notation 
that the veteran had a long standing history of hip disease.  
A January 1996 X-ray revealed arthropathic changes in both 
hips.  A left total hip replacement was conducted in January 
1996.  

A December 1995 private clinical record indicates that the 
veteran had been seen one year prior for back and leg pain.  
Scans revealed disc disease but no horrible disc herniation.  
At the time of the examination, he denied severe lower back 
pain and also hip pain.  

In a March 1996 statement, the veteran reported that he did 
not have any service medical records in his possession.  He 
indicated that he filed his original claim with VA in 1950 
for injuries sustained in a personal attack.  

On VA examination in April 1996, it was noted that the 
veteran was not a very good historian.  He complained of a 
head injury and facial trauma secondary to an assault that 
occurred while he was stationed in Hawaii in 1954.  He 
reported that he sustained a fracture of the left frontal 
sinus and also of the left supraorbital ring.  He also 
claimed dental injury and loss of vision in the eye during 
the incident.  The examiner noted the veteran's recollection 
of the incident was very vague.  A history of severe 
degenerative joint disease of the hips was noted as well as a 
history of lumbar disc herniation at L4 and L5 with 
hypertrophic spondylosis of L5 and S1.  The veteran reported 
that he did not have problems with his teeth or jaw.  The 
pertinent diagnoses were hypertrophic spondylosis at L5-S1 
with canal impingement, lateral disc herniation of L4 and L5 
with impingement of the canal, severe degenerative joint 
disease of the bilateral hips, status post left total hip 
replacement with right hip pending and history of left 
frontal sinus and orbital fracture secondary to assault and 
battery during active military duty per the veteran's 
statement.  

In an October 1997 statement, the veteran reported that his 
injuries were the result of an assault by 4 marines which 
occurred during active duty while he was stationed in 
Honolulu, Hawaii.  He wrote that, after discharge, he applied 
for compensation but was denied because the Navy could not 
find his records.  He reported that he was treated for his 
injuries at the Honolulu Naval Hospital.  

A June 1998 VA clinical record includes the notation that the 
veteran had a pain in the right side of the head which had 
been present since a fight 40 years prior.  

In October 1998, the National Personnel Records Center 
reported that it had sent all available medical records to VA 
in August 1996. 

A December 1998 private clinical record indicates that the 
veteran reported he received trauma to the head in 1954 when 
he was kicked.  

In February 1999, the National Personnel Records Center again 
reported that it had sent all available medical records to VA 
in August 1996.  

In May 1999, the National Personnel Records Center reported 
that it was unable to identify the Naval Hospital in 
Honolulu, Hawaii as a treatment facility for 1954.  

In a document dated in May 2001, a private physician reported 
that the veteran had a left eye injury in November 1954 and 
that the left eye was legally blind.  It was also noted that 
the veteran had a bilateral total hip replacement, 
hypertension and a hiatal hernia.  

In an August 2001 statement, the veteran reported that he was 
forced to take medical retirement in 1987 as a result of his 
health.  

The veteran submitted numerous excerpts of news stories 
pertaining to military hazing and attacks on military 
personnel by other military personnel.  The veteran was not 
mentioned in any of the articles.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

There is some evidence of record demonstrating the current 
presence of disabilities of the back, face, sinus cavity, jaw 
including teeth extraction and bilateral hips, and for 
purposes of this decision, the Board assumes that the veteran 
currently suffers from the claimed disabilities.  However, 
there is no persuasive evidence of record linking any of the 
current disabilities to active duty.  There is a more than 25 
year gap between the veteran's discharge from active duty in 
1954 and the first medical evidence of record of any of the 
claimed disabilities which begin in the 1980's.  
Additionally, the post-service medical evidence of record 
suggests that at least some of the disabilities, particularly 
the back disability had its onset many years after active 
duty and possibly as the result of a post-service motor 
vehicle accident.  

There is no competent evidence of the presence of arthritis 
of any area to a compensable degree within one year of 
discharge which would allow for a grant of service connection 
on a presumptive basis.  

There is no objective evidence of the presence of any of the 
claimed disabilities in the service medical records.  The 
only service medical records are reports of entrance 
examinations.  However, according to the veteran's own 
statement, medical records of his injury could not be found 
at the time he allegedly submitted his original claim for 
compensation in 1950.  The RO has made repeated attempts to 
secure records of the claimed disabilities without success.  

The Board has placed reduced probative value on the veteran's 
self-reported history of an in-service assault based on 
notations in the medical evidence of record indicating that 
the veteran was a poor historian with regard to the event and 
other notations indicating the presence of multi-infarct 
dementia.  He reported in an October 1997 statement that he 
had been treated after the assault at the Honolulu Naval 
Hospital.  A 1956 letter from the Naval Records Management 
Center indicated that the veteran had been treated for a left 
eye injury at Tippler Army Hospital.  The veteran submitted 
this 1956 letter as proof of his assault, indicating that he 
had been treated at Tippler Army Hospital.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  The Board finds the 
competent evidence of record is sufficient to decide the 
merits of this claim.  Available service medical records, 
while sparse, do not show any of the claimed disorders, and 
post-service medical records do not document the claimed 
disorders for many years after service.  Any attempt by a 
health care professional to provide an opinion of etiology as 
to the disabilities on appeal based on the veteran's self-
reported history would be speculative at best.  The Court has 
held that service connection may not be based on resort to 
speculation or remote possibility.  see Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Bostain v. West, 11 Vet. Appellant. 124, 127 
(1998).

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for residuals of injuries to the back, face, sinus 
cavity, jaw including teeth extraction, and bilateral hips.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. at 53 (1990).   


ORDER

The appeal is denied as to all issues.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

